DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2020 has been entered.
 
Status of the Claims
The amendment received on 01 July 2020 has been acknowledged and entered.  
Claims 1 and 5-20 have been amended.  
No new claims have been added.  
Claims 1-20 are currently pending.

Response to Amendments and Arguments
Applicant's arguments filed 01 July 2020 with respect to the rejection of claims 1-20 under 35 U.S. C. 101 have been fully considered but they are not persuasive.
Applicant argues (in REMARKS, pages 15 of 22) that Applicant respectfully submits that  the amended claims do not recite an abstract idea. Assuming, arguendo, that the claims do recite an abstract idea, the amended claims integrate any alleged abstract idea into a practical application under the Step 2A, Prong 2 analysis of the Alice/Mayo framework.

Applicant argues (in REMARKS, pages 16-17 of 22) that in the present case, the recited claims can improve system bandwidth and processor overhead by reducing authorization messages transmitted to and/or from a device associated with an organization. For instance, when the disclosed systems identify instances when a transportation request satisfies the claimed “preapproval criteria and the digital travel quota,” the recited claims can improve system bandwidth by unilaterally determining authorization for the transportation request—for example, by “determining . . . that the first transportation request is authorized without transmitting a digital authorization message via a network to request approval from the organization.” In comparison, conventional systems, during the matching and assignment processes, transmit digital communications between an organization server (or admin device) requesting authorization regarding a transportation request. In addition to the authorization request, conventional systems then wait for a response to the authorization request. Performing these acts, however, can further strain (i.e., limit) system bandwidth and lead to slower processing of transportation requests.  Accordingly, the recited claims can improve system bandwidth by utilizing the claimed “preapproval criteria and the digital travel quota” to remove processing steps of conventional systems. In this manner, the disclosed systems can “provide technical advantages such as minimizing communications between computing devices of an organization and a transportation service to approve requests made by members of the organization,” as recited in paragraph [0012] the Specification.

Applicant argues (in REMARKS, page 17 of 22) that, in addition, the foregoing technical advantages are indeed technical advantages and not business advantages. To illustrate, the USPTO’s October 2019 Update: Subject Matter Eligibility (at 12) gives an example of a technical improvement that expressly includes “bandwidth” improvements. In particular, the October 2019 Update explains that “increasing the bandwidth” of a channel is an example of a technical improvement that should be reflected in the claims, but that the claim language itself does not need to explicitly recite. Id. Further, the system “bandwidth” improvement here is similar to other technical improvements that the Federal Circuit has already identified (e.g., improved data storage in Enfish, improved system security in SRI International, improved network architecture in Amdocs, etc.).
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that Unlike Enfish, Applicant’s claims do not provide increased computer functionality; unlike SRI International, Applicant’s claims does not provide an improvement over a previous technology (i.e. network intrusion detection technology); and unlike Amdocs, Applicant’s claims do not provide an unconventional technical solution. 
Applicant argues (in REMARKS, page 17 of 22) that Moreover, the present application is similar to the technical solution in Example 40 of the USPTO’s Subject Matter Eligibility Examples. In Example 40, the USPTO addresses an invention that varies “the amount of network data collected based on monitored events in the network.” Specifically, the system collects and exports data “when abnormal network conditions are detected.” The USPTO explains in Example 40 that limiting collection of data during particular time periods is a practice 
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that unlike Example 40, which integrates the mental process into a practical application and is directed to a particular improvement in collecting traffic data, Applicant’s claim do not provide an improved technology, such as, improved network monitoring.  Instead, Applicant’s claims appear to provide a business solution to a business problem.
Applicant argues (in REMARKS, pages 17-18 of 22) that in addition to the technical improvements set forth in the independent claims, Applicant further evidences patent eligibility based on additional technical elements and structure recited in one or more dependent claims. For example, various amended dependent claims recite a graphical user interface that integrate the alleged abstract idea into a variety of specific practical applications. To illustrate, amended dependent claim 5 recites a graphical user interface displaying “a list of selectable options comprising one or more preapproved pickup locations or preapproved destination locations” such that the system can “receiv[e], as part of the first transportation request from the passenger computing device, an indication of a user input selecting at least one of a preapproved pickup location or a preapproved destination location that corresponds to the pickup location and the destination location, respectively”). As another example, amended dependent claim 6 recites autonomous vehicle controls: “wherein providing the navigational instructions to the driver computing device to direct the driver computing device to fulfill the first transportation request comprises transmitting digital communications to a self- driven vehicle for navigating to the pickup location associated with the passenger computing device.” Accordingly, Applicant respectfully requests that the § 101 rejection be withdrawn.
 	In response to Applicant’s arguments, the Examiner respectfully notes that the graphical user interface as recited in claim 5 used to display options is recited at a high-level of generality i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component and is also merely used as a tool to implement the abstract idea.  However, the autonomous vehicle controls of claims 6, 16, and 1 appear to overcome the 101 rejection.

 				Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 1-5 and 7-13 are directed to a method (i.e., a process); and Claims 14-15 are directed to an apparatus (i.e., a machine); and Claims 17-18 and 20 are directed to a computer-readable non-transitory medium (i.e., a manufacture).  Therefore, Claims 1-5, 7-15, 17-18, and 20 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claims 1, 14, and 17 substantially recites receiving  a first transportation request comprising a pickup location and a destination location; accessing an organization travel account data structure to determine, based on the transportation request, that the user is a member of an organization that funds organization travel accounts; identifying, within the organization travel account, an organization travel account for the user, the organization travel account comprising both of a digital travel quota and preapproval criteria, wherein the digital determining the first transportation request does not exceed the digital travel quota by accessing the organization travel account data structure to apply a reduction of one transportation request from a remaining amount of the predetermined number of transportation requests; determining  based on satisfaction of the preapproval criteria and the digital travel quota, that the first transportation request is authorized without transmitting a digital authorization message to request approval from the organization; and in response to determining that the first transportation request is authorized, providing navigational instructions to a driver to direct the driver to fulfill the first transportation request. 
 	
The Claims as a whole recite a method of organizing human activity.  The limitations of receiving  a first transportation request comprising a pickup location and a destination location; accessing an organization travel account data structure to determine, based on the transportation request, that the user is a member of an organization that funds organization travel accounts; identifying, within the organization travel account, an organization travel account for the user, the organization travel account comprising both of a digital travel quota and preapproval criteria, wherein the digital travel quota comprises a predetermined number of transportation requests allotted to the organization travel account for the user during a quota time period; determining the first transportation request does not exceed the digital travel quota by accessing the organization travel account data structure to apply a reduction of one transportation request from a remaining amount of the predetermined number of transportation requests; determining  based on satisfaction of the preapproval criteria and the digital travel quota, that the first transportation request is authorized without transmitting a digital authorization message to request approval from the organization; and in response to commercial interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting “by the ‘processing device’ of ‘a server’” nothing in the claim element precludes the step from practically being performed by commercial or legal interactions and/or human interaction. For example, but for the “by the processing device” language, “receiving,” “accessing,” and “providing” in the context of this claim encompasses the user manually receiving a request for transportation, accessing a travel account, and providing navigational instructions to a driver. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by commercial interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Further, the limitation of determine that the user is a member of an organization; identifying an organization travel account of the user comprising digital travel quota and  preapproval criteria; determining the first transportation request does not exceed the digital travel quota by accessing the organization travel account data to apply a reduction of one transportation request from a remaining amount of the predetermined number of transportation requests; determining  based on the preapproval criteria, that the first transportation request is authorized without transmitting a message, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, Claim 1 recites “a processing device,” “a server,” “a passenger computing device,” and “a network”;  Claim 14 recites “an apparatus,” “a memory,” “a processing device,” “a passenger computing device,” and “a network”; and claim 17 recites a “computer-readable non-transitory,” media,” “one or more instructions,” “a processing device,” and “a passenger  computing device,” and “a network.”  However, the “processing device” and/or “passenger device” used to perform the “receiving,” “accessing,” “identifying,” “determining,” “determining,” and “providing” steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving a request from a member, accessing an organization travel account, determining the request is by a member, identifying an organization travel account for the user, determining the first transportation request does not exceed a quota, determining the transportation request is authorized, and providing navigational instructions to a driver) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to “receiving,” “accessing,” “identifying,” “determining,” “determining,” and “providing” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
As per dependent claims 2-4, the limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 5, the limitations “providing for display…a list of selectable options…“ and “receiving, as part of the first transportation request….” are further directed to a “Method of Organizing Human Activity” as described in claim 1.  The recitation of “a graphical user interface” is another computer component recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea. Similar to above, the “providing” and “receiving” are just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 7, the limitation “receiving a second transportation request…”;  “determining the second transportation request is not authorized…”; “providing additional navigational instructions…”; and “applying a cost…” is further directed to a “Method of Organizing Human Activity” as described in claim 1. Similar to above, the “receiving” and “providing” are just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described 
	As per dependent claim 8, the limitation “receiving an indication…” is further directed to a “Method of Organizing Human Activity”, as described in claim 1. The recitation of “a voice command” is another computer component recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea. Similar to above, the “receiving” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 9, the limitations “receiving a second transportation request”;  “determining that the second transportation request exceeds the digital travel quota…”; “providing additional navigational instructions…”; and “applying a cost…ATTORNEY DOCKET NONPROVISIONAL PATENT APPLICATION5866-0116 36” is further directed to a “Method of Organizing Human Activity/Mental Process”, as described in claim 1. Similar to above, the “receiving” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claims 10 and 20, the limitations “providing for display…real-time updates of a location...” is further directed to a “Method of Organizing Human Activity” as described in claims 1 and 17, respectively.  The recitation of “a graphical user interface” is another computer component recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea. Similar to above, the “providing” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claim 1, this judicial 
	As per dependent claim 11, the limitations “providing for display…a current status update of the digital travel quota...” is further directed to a “Method of Organizing Human Activity” as described in claim 1.  The recitation of “a graphical user interface” is another computer component recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea. Similar to above, the “providing” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 12, the limitation “determining satisfaction…by comparing a preapproved route with a navigation route…” is further directed to a “Method of Organizing Human Activity/Mental Process”, as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 13, the limitations “identifying…a degree of variance…”; “determining the degree of variance…”; and determining the pickup location…”  is further directed to a “Method of Organizing Human Activity/Mental Process”, as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claims 15 and 18, the limitations “providing for display…a list of selectable options…“ and “receiving, as part of the transportation request….” are further directed to a “Method of Organizing Human Activity” as described in claims 14 and 17, respectively.  The recitation of “a graphical user interface” is another computer component recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea. providing” and “receiving” are just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claims 14 and 17, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 20, the “determine that the second transportation request is not authorized…”; “determine that a quota associated with the travel account of the member of the organization has been exceeded”; “ATTORNEY DOCKET NONPROVISIONAL PATENT APPLICATION5866-0116 37communicating the second transportation request to a transportation service provider…”; and “charge a payment source…” is further directed to a “Method of Organizing Human Activity/Mental Process”, as described in claim 17. For the reasons described above with respect to claim 17, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Allowable Subject Matter
Claims  6, 16, and 19 as currently written overcomes any rejection under 35 U.S.C. 101. Therefore, claims 1, 14, and 17 would be allowable if claims 6, 16, and 19 were incorporated into independent claims 1, 14, and 17.

 					Prior Art Discussion
As per independent Claims 1, 14, and 17, the best prior art:
1)  Garg et al. (US PG Pub. 2016/0110836) discloses arranging on-demand services on one or more predefined rules, by providing a business account to enable the business to pay for on-demand services for users associated with that business account.  The system can determine whether a request for an on-demand service is valid based on one or more rules that are applicable to the request and based on information included in the request. 
 	2)  Gutmann (US PG Pub. 2006/0259353) discloses shared vehicle transportation systems and methods for individuals and entities, by combining the convenience of car sharing with traditional car pools or van pools which allows a group of commuters (employees) to share the reserved vehicle for part or all of their daily commute to a common destination.
 	3)  Glimp et al. (US PG Pub. 2006/0100909) discloses providing standardized medial triage where in some situations, an organization may extend employee benefit services to other stakeholders like customers; such that the triage system is provided to a client organization to serve its employees, customers, and/or those at its facilities.
	4)  Praisner et al. (US PG Pub. 2002/0174030) discloses dynamic payment cards and related management systems and associated methods that allow for efficient management of corporate purchasing needs by providing spending rules and policies that may be defined and configured to influence routing and/or approval requirements can include features such as cumulative spending/budget based rules, dollar value rules, spend category/expense type rules, payment type/method rules, supplier or type of supplier rules, address or change in address rules, shipping method rules, and timing of delivery requirements; and . 
5)  Bellmund (US PG Pub. 2013/0325735) discloses methods for providing unique employee benefits in partnership with a service provider and system therefor, however, in cases where the cost of desired travel exceeds the covered amount, the employee must pay the excess amount out of pocket.  
	However, neither Garg et al., Gutmann, Glimp et al., Praisner et al., nor Bellmund discloses or fairly teaches: 
	identifying, by the processing device and within the organization travel account data structure, an organization travel account for the user, the organization travel account comprising both of a digital travel quota and preapproval criteria, wherein the digital travel quota comprises a predetermined number of transportation requests allotted to the organization travel account for the user during a quota time period;



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                  




/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628